IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1126
                             Filed October 5, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LESTINE PEARL MARTIN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Russell G. Keast,

District Associate Judge.



      A defendant challenges the sufficiency of the evidence supporting her

conviction for possession of a controlled substance (marijuana). AFFIRMED.



      John J. Bishop, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


GREER, Judge.

       While interviewing Lestine Martin in her home about a domestic

disturbance, a police officer saw a small plastic baggie sitting on the coffee table

in Martin’s living room. The officer recognized the “green leafy like substance” in

the bag as marijuana on sight. Martin was the only adult who lived in the home.1

She was arrested, Mirandized, and asked about the marijuana—she denied it was

hers. Among other charges, Martin was charged with possession of a controlled

substance in violation of Iowa Code section 124.401(5) (2020). In the midst of trial,

Martin stipulated that the substance officers found was marijuana. Ultimately, a

jury found her guilty on the possession charge. She filed a motion for judgment of

acquittal and argued the State had not proved beyond a reasonable doubt that she

was in possession of the marijuana; the district court denied the motion and Martin

now appeals.2

       We review a challenge of insufficient evidence for correction of errors at

law. State v. Wickes, 910 N.W.2d 554, 563 (Iowa 2018). “In evaluating sufficiency-

of-evidence claims, we will uphold a verdict if substantial evidence supports it.”

State v. Trane, 934 N.W.2d 447, 455 (Iowa 2019). “Evidence is substantial if it




1 Martin has three children who live in the home for part of each week, the oldest
of whom was twelve at the time of trial. In the days leading up to the officers
coming into Martin’s home, the children had been with their father.
2 Here on appeal, Martin also argues the State failed to prove the substance was

marijuana. But, as she stipulated to this fact at trial, we consider the issue waived.
Cf. State v. Brown, 656 N.W.2d 355, 360–61 (Iowa 2003) (“Generally, a stipulation
to the admission of testimony at trial constitutes a waiver of any objection to the
testimony raised prior to trial.”); State v. Schmidt, 312 N.W.2d 517, 518 (Iowa
1981) (noting the “[d]efendant cannot have it both ways”; objecting to and then
consenting to the damaging evidence does not preserve error for appeal).
                                             3


could convince a rational fact finder that the defendant is guilty beyond a

reasonable doubt.” State v. Bayles, 551 N.W.2d 600, 608 (Iowa 1996).

       At trial, the State argued Martin was in constructive possession of the

marijuana. See State v. Reed, 875 N.W.2d 693, 705 (Iowa 2016) (“Constructive

possession exists when the evidence shows the defendant ‘has knowledge of the

presence of the controlled substance and has the authority or right to maintain

control of it.’” (citation omitted)). According to the officer who testified at trial, Martin

admitted knowing the substance was marijuana but said it belonged to another

person and if “that’s what they do, then that’s their business.”              Constructive

possession is determined based “on the peculiar facts of each case,” State v.

Webb, 648 N.W.2d 72, 79 (Iowa 2002), and “may be proved by inferences.” Reed,

875 N.W.2d at 705.          “Constructive possession may be inferred when the

drugs . . . are found on property in the defendant’s exclusive possession.” Id.; see

also State v. Reeves, 209 N.W.2d 18, 23 (Iowa 1973) (“If the premises on which

such substances are found are in the exclusive possession of the accused,

knowledge of their presence on such premises coupled with his ability to maintain

control over such substances may be inferred.              Although no further proof of

knowledge by the State is required in cases of exclusive possession by the

accused the inference of knowledge is rebuttable and not conclusive.”). Because

the home was in Martin’s exclusive possession, the jury could infer she was in

constructive possession of the marijuana on the coffee table. Substantial evidence

supports Martin’s conviction, and we affirm.

       AFFIRMED.